Case 1:15-cr-00252-PKC-RML Document 1469 Filed 12/21/20 Page 1 of 2 PageID #: 25679

                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York

   SPN/MKM/KDE                                       271 Cadman Plaza East
   F. #2015R00757                                    Brooklyn, New York 11201



                                                     December 21, 2020


   By ECF and E-mail

   The Honorable Pamela K. Chen
   United States District Judge
   United States District Court
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, New York 11201

                 Re:    United States v. José Margulies
                        Criminal Docket No. 15-252 (PKC)

   Dear Judge Chen:

                  At the defendant José Margulies’s sentencing on January 21, 2020, the
   government, with the consent of the defendant as well as FIFA, CONMEBOL and
   CONCACAF (the “Victims”), requested that the Court stay any determination of possible
   restitution owed by the defendant given other means by which the Victims might be
   compensated for their losses, which request the Court granted. 1 The Court has three times
   continued to stay any restitution determination as to the defendant, most recently on October
   20, 2020, when the Court continued the stay until December 21, 2020. See Scheduling
   Order, ECF Dkt. Entry dated October 20, 2020.

                    The government writes to inform the Court that it continues to make progress
   in its efforts, in close consultation with the Victims, to secure an alternative means of
   reimbursing the Victims for their losses. Therefore, the government, with the consent of the
   defendant and the Victims, requests that the Court continue to stay any restitution
   determination as to the defendant until May 20, 2021, by which time the government will
   provide another update to the Court. Should there be additional developments before then,
   the government will so inform the Court. The government respectfully submits that this

          1
                 The decision to grant remission or restoration lies within the sole and
   exclusive discretion of the Attorney General and his designees at the Money Laundering and
   Asset Recovery Section.
Case 1:15-cr-00252-PKC-RML Document 1469 Filed 12/21/20 Page 2 of 2 PageID #: 25680

   The Honorable Pamela K. Chen
   December 21, 2020
   Page 2

   request is consistent with the Court’s order staying the restitution payments previously
   ordered as to other defendants and the Second Circuit’s order staying the appeals of
   restitution orders as to the defendants Eduardo Li and Brayan Jiménez.

                  In light of the foregoing, the government respectfully requests that the Court
   stay any restitution determination as to the defendant until May 20, 2021.


                                                      Respectfully submitted,

                                                      SETH D. DUCHARME
                                                      Acting United States Attorney

                                               By:       /s/
                                                      Samuel P. Nitze
                                                      M. Kristin Mace
                                                      Keith D. Edelman
                                                      Assistant U.S. Attorneys
                                                      718-254-7000

   cc:    Clerk of Court (PKC) (by ECF)
          Defense Counsel (by ECF)
